Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive.
The Applicant argues that Crawford discloses general manufacture of a side pocket mandrel of separate components.  A honed mandrel component is not described.  The Applicant argues that Bray discloses a general manufacturing of friction welded metallic tubular parts.  The Applicant argues that Crawford and Bray do not disclose fabricating a side pocket using additive manufacturing process and affixing the side pocket to a side of a honed mandrel component.  The Applicant argues that Kemmer does not disclose affixing a side pocket to a honed mandrel by solid state joining process.
The Examiner disagrees.  Crawford discloses making a mandrel. A definition of honed is “to make something better or completely suitable for its purpose”. Since Crawford discloses making a mandrel, the mandrel would be a honed mandrel.  Bray was used to show that it is known to friction weld components, specifically tubular components, together.  Kemmer was used to show that it is known to create tubular components by additive manufacturing.  Making tubular components by additive manufacturing is well-known.  Friction welding tubular components together is well-known.  Therefore, to one skilled in the art it would have been obvious to make the side pocket by a known process and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ERIN B SAAD/Primary Examiner, Art Unit 1735